ORDER

PER CURIAM:
AND NOW, this 27th day of May, 1994, a Rule having been entered upon respondent by this Court on October 28, 1993, to show cause why he should not be disbarred and service of that Rule not having been able to be made upon respondent as a result of his failure to comply with Rule 219, Pa.R.D.E., it is hereby
ORDERED that the Rule is made absolute, Edgar Saez Guerra is disbarred from the Bar of this Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
FRANK J. MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.